 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY L. PATTON,                                No. 2: 19-cv-0451-KJM-KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    F.N.P. LOADHOLT, et al.,
15                       Defendant.
16

17          With reference to the mailbox rule, on December 28, 2020, plaintiff filed a request for

18   reconsideration of the magistrate judge’s order filed December 15, 2020, denying plaintiff’s

19   motion for additional discovery. ECF No. 95. As provided by E.D. Local Rule 303(f), a

20   magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to law.” Id. Upon

21   review of the file, the court finds the magistrate judge’s ruling was not clearly erroneous or

22   contrary to law.

23          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

24   magistrate judge filed December 15, 2020, is affirmed.

25   DATED: July 13, 2021.

26

27

28
                                                        1
